Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to amendment filed 4/29/2022.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  

	The following prior art references have been deemed most relevant to the allowed claim(s):
35 USC 102/103
	The closest prior art Templeton et al. (US Pat. 7,430,537) teaches method for verifying a financial instrument or a user's authorization to use a financial instrument. Verifying transactions involving the instrument, with details that may vary from one transaction to another, such as the type of transaction (e.g., deposit, credit, debit), amount of the transaction, number of transactions, the merchant or vendor name or account for the transaction, and so on. 
	The closest prior art Stephens et al (US Pat 5,237,159) teaches a computer-implemented system and method that assists advisors in delivering personalized investment advisory services, including risk assessment, portfolio evaluation and portfolio construction, through an interface customized by the advisor to meet its particular market, product and client needs.
	The closest prior art Garman (EP 0790568A1) discloses
A check system that allows banks to take MICR data that has been obtained through check capture methods, selectively extract particular check records and place them in the form of electronic cash letters, transfer the electronic cash letters to selected banks, receive electronic cash letters from other banks, reconcile the electronic cash letters against the paper cash letters when they arrive, and input the electronic MICR data into a database responsible for maintaining check records.
	Claims are allowed because prior art references listed and discussed above as the Closest Prior art of record fails to teach or render obvious a method comprising: identifying transaction data associated with a financial transaction associated with a payee, a payor, and an amount, wherein the financial transaction is not associated with a checking account; receiving a unique account identifier associated with the payor and provided in association with the financial transaction, wherein the unique account identifier is provided during the financial transaction; searching a database storing a plurality of checking accounts, wherein each checking account is associated with an identifier, and wherein searching the database comprises identifying a particular checking account associated with an identifier corresponding to the received unique account identifier, wherein the particular checking account comprises the payor's checking account; automatically generating, using an image processing engine, an electronic check image based on the financial transaction and the particular checking account, wherein the electronic check image represents a checking transaction for the amount of the financial transaction from the payor's checking account, wherein the electronic check image is operable to generate an image replacement document, and wherein the electronic check image is not associated with or based on a physical check; and communicating, via a network, the checking transaction and the electronic check image to a financial institution for deposit into an account of the payee, wherein the electronic check image is used to complete the financial transaction.
   The applicant’s claims are allowed because prior art does not teach the unique features of the applicant as listed above.  
	 


35 USC 101
Based on the arguments the examiner is satisfied the claims overcome 101.  In particular the examiner is convinced by the arguments outlined on page 4-6 of remarks on 4/29/2022. 
In ordered combination it is a practical application and the examiner is satisfied it overcomes 101. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-5159. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698